                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        SCOTT JOHNSON,                                Case No. 18-cv-00211-MMC
                                  8                     Plaintiff,
                                                                                         ORDER DENYING WITHOUT
                                  9               v.                                     PREJUDICE APPLICATION FOR
                                                                                         DEFAULT JUDGMENT
                                  10       VARSHA I. PATEL, et al.,
                                                                                         Re: Dkt. No. 24
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On June 23, 2018, plaintiff Scott Johnson filed an Application for Default

                                  14   Judgment, by which application plaintiff seeks entry of default judgment against

                                  15   defendants Varsha I. Patel and City Center Inn & Suites LLC and, in conjunction

                                  16   therewith, seeks, inter alia, injunctive relief. Subsequently, on March 28, 2019,

                                  17   Magistrate Judge Donna M. Ryu filed a Report and Recommendation, by which said

                                  18   Magistrate Judge recommends the Court grant the above-referenced application.1

                                  19            Thereafter, on May 1, 2019, the Court issued an order directing plaintiff to show

                                  20   cause, in writing and no later than May 17, 2019, why the remaining defendants,

                                  21   Ichharambhai Madhav Patel (“I. Patel”) and Shantaben I. Patel (“S. Patel”), should not be

                                  22   dismissed for failure to serve. In response thereto, plaintiff’s counsel of record filed, on

                                  23   May 17, 2019, a declaration in which said counsel states service as to said two

                                  24   defendants was effectuated on May 14, 2019, and submits therewith supporting proofs of

                                  25   service. (See Seabock Decl., filed May 17, 2019, ¶ 7; see also Proofs of Service, filed

                                  26   May 17, 2019.)2

                                  27
                                       1
                                           On March 29, 2019, the instant action was reassigned to the undersigned.
                                  28   2
                                           By order filed concurrently herewith, the order to show cause has been discharged.
                                  1          In light of the recent service on I. Patel and S. Patel, and the potential risk of

                                  2    “inconsistent results” presented if the above-referenced application were granted at this

                                  3    stage of the proceedings, said application is hereby DENIED without prejudice to refiling,

                                  4    if appropriate, at a later time. See J&J Sports Prods., Inc. v. Pagliaro, 2013 WL 4402808

                                  5    at *2 (E.D. Cal. Aug. 15, 2013).

                                  6

                                  7          IT IS SO ORDERED.

                                  8

                                  9    Dated: May 22, 2019

                                  10                                                            MAXINE M. CHESNEY
                                                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
